Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                        Status of Claims
This is in response to applicant’s filing date of October 09, 2020. Claims 1-10 are currently pending.
                                                                         Priority
Acknowledgment is made of applicant’s claim for foreign priority to Application EP19202734, filed on October 11, 2019.  The certified copy of the application as required by 37 CFR 1.55 has been received.        
                                                                         Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 09, 2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                                 Claim Rejections -- 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klein et al (US-20160110932-A1)(“Klein”).
Klein discloses a method for processing sensor data in a motor vehicle (Figure 1), comprising:
 receiving sensor data (Klein at Figure 1 and at Para. [0028] which discloses “sensor data 1 generated and/or supplied by sensors is input”.);
 applying at least one algorithm to the sensor data to determine a first intermediate result (Klein at Para. [0028] which discloses “first module 11 for processing sensor data … in a general purpose computer processor executing a special algorithm as described herein”. As noted by Klein at Para. [0029] module 11 applies an algorithm to ascertain “road edge markings and lines” as a first intermediate result from the received raw image data.);
 applying one or more rules to the first intermediate result to determine a second intermediate result (Klein at Para. [0029] discloses that module 11 determines a second intermediate result such as “a pitch angle of the vehicle from the lines and edges. A particular algorithm, which can carry out this data processing, is used for this. Depending on the quality of the camera data, this algorithm operates more or less reliably.);
 evaluating the second intermediate result with regard to plausibility (Klein at Para. [0030] discloses a  “plausibility checking module 21 determines the pitch angle by means of an optical flow”, which is used to  evaluate the output of module 11 for plausibility.);
 if the second intermediate result is implausible (Klein at Para. [0039] which discloses “plausibility checking module 21 can also feed feedback data 2111 back via output PA21 to input PE11 of the processing module 11. This is particularly useful in the case of a negative plausibility check result 211”.), reversing one or more of the one or more rules applied to the first intermediate result until the second intermediate result is plausible (Klein at Para. [0039] discloses “result is fed back, this can be incorporated into the processing and the assumptions made can be changed, for example, or the decisions and/or the values underlying the decisions can be changed, in order to improve the detection algorithm. Based on the feedback, this is run through again with modified values, and the plausibility check result is fed back to the processing module 11.”); and
 outputting the second intermediate result as an end result (Klein at Figures 1-2, and at Para. [0039] disclosing that “processing module 11 then passes on its result data 112, 114 to two processing modules 12, 14 which are connected in parallel”.).
As per claim 2, Klein discloses a  method, wherein the one or more rules also provide an inverse effect in addition to an effect (Klein at Para. [0039] discloses “the decisions and/or the values underlying the decisions can be changed, in order to improve the detection algorithm. Based on the feedback, this is run through again with modified values, and the plausibility check result is fed back to the processing module 11.”).
As per claim 3, Klein discloses a  method, wherein the one or more rules applied to the first intermediate result are entered in a list (Klein at Para. [0032] discloses using various method for processing the first intermediate result: “plausibility checking module 21 can also check the plausibility of the pitch angle calculated by the processing module 11 by means of the history of the previous processing steps. To this end, the pitch angles for the current processing step and a particular number of previous processing steps are stored in the plausibility checking module 21.”).
As per claim 4, Klein discloses a  method, wherein the one or more rules applied to the first intermediate result are sorted in the list by a priority of the one or more rules (Klein discloses at Para. [0032] discloses a scheme for priority processing the intermediate result in that a current value and previously determined values are used to ascertain the plausibility of the results: “the pitch angles for the current processing step and a particular number of previous processing steps are stored in the plausibility checking module 21. The stored pitch angles are compared with the currently calculated pitch angle, and the change is determined e.g. by means of a calculated derivative.”).
As per claim 5, Klein discloses a  method, wherein the priority of a rule is dependent on which other rules have been applied (Klein in Para. [0030] discloses first determining a current value using “an optical flow” and then in Para. [0032] Klein discloses an alternative method using stored values from previous determinations.).
As per claim 6, Klein discloses a  method, wherein the processing of the sensor data is performed for an assisted or automated driving function (Klein at Para. [0003] discloses “safety-related functions of driver assistance systems is verifying the sensor data received from the various connected sensors.”).
As per claim 7, Klein discloses a  computer program comprising instructions which, when executed by a computer, cause the computer to process sensor data in a motor vehicle (Klein at Para. [0028]: “firmware and software to perform the method and carry out the features as disclosed herein.”), comprising:
 receive the sensor data (Klein at Figure 1 and at Para. [0028] which discloses “sensor data 1 generated and/or supplied by sensors is input”.);
 apply at least one algorithm to the sensor data to determine a first intermediate result (Klein at Para. [0028] which discloses “first module 11 for processing sensor data … in a general purpose computer processor executing a special algorithm as described herein”. As noted by Klein at Para. [0029] module 11 applies an algorithm to ascertain “road edge markings and lines” as a first intermediate result from the received raw image data.);
 apply one or more rules to the first intermediate result to determine a second intermediate result (Klein at Para. [0029] discloses that module 11 determines a second intermediate result such as “a pitch angle of the vehicle from the lines and edges. A particular algorithm, which can carry out this data processing, is used for this. Depending on the quality of the camera data, this algorithm operates more or less reliably.);
 evaluate the second intermediate result with regard to plausibility (Klein at Para. [0030] discloses a  “plausibility checking module 21 determines the pitch angle by means of an optical flow”, which is used to  evaluate the output of module 11 for plausibility.);
 if the second intermediate result is implausible (Klein at Para. [0039] which discloses “plausibility checking module 21 can also feed feedback data 2111 back via output PA21 to input PE11 of the processing module 11. This is particularly useful in the case of a negative plausibility check result 211”.), reverse one or more of the one or more rules applied to the first intermediate result until the second intermediate result is plausible (Klein at Para. [0039] discloses “result is fed back, this can be incorporated into the processing and the assumptions made can be changed, for example, or the decisions and/or the values underlying the decisions can be changed, in order to improve the detection algorithm. Based on the feedback, this is run through again with modified values, and the plausibility check result is fed back to the processing module 11.”); and
 output the second intermediate result as an end result (Klein at Figures 1-2, and at Para. [0039] disclosing that “processing module 11 then passes on its result data 112, 114 to two processing modules 12, 14 which are connected in parallel”.).
As per claim 8, Klein discloses a device for processing sensor data in a motor vehicle (Klein at Para. [0033]: “system for checking the plausibility of sensor data in the application of a lane assistant.”), comprising:
 an input configured to receive the sensor data (Klein at Figure 1 and at Para. [0028] which discloses “sensor data 1 generated and/or supplied by sensors is input”.);
 a data processing unit configured to apply at least one algorithm to the sensor data to determine a first intermediate result (Klein at Para. [0028] which discloses “first module 11 for processing sensor data … in a general purpose computer processor executing a special algorithm as described herein”. As noted by Klein at Para. [0029] module 11 applies an algorithm to ascertain “road edge markings and lines” as a first intermediate result from the received raw image data.), and for applying one or more rules to the first intermediate result to determine a second intermediate result (Klein at Para. [0029] discloses that module 11 determines a second intermediate result such as “a pitch angle of the vehicle from the lines and edges. A particular algorithm, which can carry out this data processing, is used for this. Depending on the quality of the camera data, this algorithm operates more or less reliably.);
 an evaluation unit configured to evaluate the second intermediate result with regard to plausibility (Klein at Para. [0030] discloses a  “plausibility checking module 21 determines the pitch angle by means of an optical flow”, which is used to  evaluate the output of module 11 for plausibility.), wherein the data processing unit is configured to reverse, in event that the second intermediate result is implausible, one or more of the one or more rules applied to the first intermediate result until the second intermediate result is plausible (Klein at Para. [0039] discloses “result is fed back, this can be incorporated into the processing and the assumptions made can be changed, for example, or the decisions and/or the values underlying the decisions can be changed, in order to improve the detection algorithm. Based on the feedback, this is run through again with modified values, and the plausibility check result is fed back to the processing module 11.”); and
an output configured to output the second intermediate result as an end result (Klein at Figures 1-2, and at Para. [0039] disclosing that “processing module 11 then passes on its result data 112, 114 to two processing modules 12, 14 which are connected in parallel”.) .

As per claim 9 Klein discloses an assistance system for a motor vehicle, characterized in that the assistance system is configured to perform a method for processing sensor data (Figure 2) comprising:
 receiving sensor data (Klein at Figure 1 and at Para. [0028] which discloses “sensor data 1 generated and/or supplied by sensors is input”.);
 applying at least one algorithm to the sensor data to determine a first intermediate result (Klein at Para. [0028] which discloses “first module 11 for processing sensor data … in a general purpose computer processor executing a special algorithm as described herein”. As noted by Klein at Para. [0029] module 11 applies an algorithm to ascertain “road edge markings and lines” as a first intermediate result from the received raw image data.);
 applying one or more rules to the first intermediate result to determine a second intermediate result (Klein at Para. [0029] discloses that module 11 determines a second intermediate result such as “a pitch angle of the vehicle from the lines and edges. A particular algorithm, which can carry out this data processing, is used for this. Depending on the quality of the camera data, this algorithm operates more or less reliably.);
 evaluating the second intermediate result with regard to plausibility (Klein at Para. [0030] discloses a  “plausibility checking module 21 determines the pitch angle by means of an optical flow”, which is used to  evaluate the output of module 11 for plausibility.);
 if the second intermediate result is implausible (Klein at Para. [0039] which discloses “plausibility checking module 21 can also feed feedback data 2111 back via output PA21 to input PE11 of the processing module 11. This is particularly useful in the case of a negative plausibility check result 211”.), reversing one or more of the one or more rules applied to the first intermediate result until the second intermediate result is plausible (Klein at Para. [0039] discloses “result is fed back, this can be incorporated into the processing and the assumptions made can be changed, for example, or the decisions and/or the values underlying the decisions can be changed, in order to improve the detection algorithm. Based on the feedback, this is run through again with modified values, and the plausibility check result is fed back to the processing module 11.”); and
 outputting the second intermediate result as an end result (Klein at Figures 1-2, and at Para. [0039] disclosing that “processing module 11 then passes on its result data 112, 114 to two processing modules 12, 14 which are connected in parallel”.).
As per claim 10, Klein discloses a motor vehicle comprising the assistance system (Klein at Para. [0005]: “a plurality of assistance systems provided in a motor vehicle”.).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kusserow et al (US-20190152744-A1) discloses a system and method where vehicle condition data is weighted and the state of the equipment is determined by a controller. See Figure 3 and Abstract.
Dolgov et al (US-20190073545-A1) discloses a plausibility check for an object recognition device where the confidence values for a classifier are re-weighted based on the comparison of a classification with a threshold value.  See Abstract and Figures 2 & 3.
Aucoin et al (US-20180238709-A1) discloses using an information module to determines an estimate of the quality and an estimate of the integrity of the source information based on the source information and the situation data. See Figure 2 and Abstract.
Jens SCHMUDDERICH (US-20150112571-A1) discloses driving assistance system including a prediction subsystem in a vehicle that uses a  weighted composite confidence estimate as input for an evaluation of a prediction based on the composite environment representation. See  Abstract and Figure 1.
Cucerzan et al (US-20130268519-A1) discloses a  system that can include a verification engine and one or more processing devices configured to execute the verification engine.  Further, the system includes a utility function that can compute the inverse of a measure of plausibility of a term to be included in the query taken from a sorted list. See Abstract and Figure 5.
Nikolas WAGNER (US-20120101681-A1) discloses a method of operating a sensor in a vehicle where sensor data is compared with data from another sensor to determine if the data are in agreement. Where  "agree"  as disclosed is defined as a deviation by less than a predetermined threshold value from the position determined by means of the position data received from the at least one object. See Abstract and Figures 1-2.
Hubert Schmitt (US-20100023205-A1) discloses where on the basis of a first measured value in time, and using the physical properties of the vehicle, a plausibility window, in which a second, subsequent measured value of a different sensor must be to count as plausible, is formed. The determined plausibility of the measured values is indicated by means of a plausibility signal. See Abstract and Figures 2-4B.
                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661